DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (US 10,941,303).
Larsson et al disclose a chamber component (200) for use in a 
plasma processing chamber apparatus.  The chamber component may include a base layer (204); a coating layer that provides a fluorine-rich surface.  In one embodiment, a 
chamber component, for use in a plasma processing apparatus, includes a body 
having an outer layer (205) comprising yttria having a coating layer formed thereon, 
wherein the coating layer comprises a yttrium fluoride containing material (col.2, lines 9-17; and col.3, lines 43-54), wherein the outer surface 206 on which the coating layer 208 is formed as substantially defect free, high density and compactness, there are no 
initiation sites for cracks to form and propagate through the coating layer 
208, resulting in a relatively smooth and defect-free outer surface 206 with 
minimum porosity (col.5, lines 41-46).
Larsson et al disclose that the coating layer 208 may have a film density between about 3.5 g/cm.sup.3 and 5 g/cm.sup.3.  The coating layer 208 has a pore density less than 13 percent.  The coating layer 208 may have an average pore size less than 50 nm (col.6, lines 13-17); the coating layer 208 may have a surface finish roughness (Ra) of between about 100 micro-inches and about 270 micro-inches (equates 2.54 micrometers -6.858 micrometers) (col.6, lines 18-20); 
Larsson et al does not disclose the claimed roughness of the film and the specific value of the plurality of pores along with the circle diameter (Kurtosis Ku1) and the average spheroidization rate of the pores.

Examiner pointed out that aforesaid pore density and the pore’s size of the coated film appears to be the similar in nature of the inventive film and expected to encompasses the claimed value of the plurality of pores in the coated film disclosed above by Larsson et al. Larsson et al additionally, disclose that further processing or surface finish, is desirable to create a robust, plasma resistant chamber component with desired surface protection (col.3, lines 51-54).
Furthermore, The Patent and Trademark Office does not have the facilities and resources to provide the factual evidence needed in order to establish that there is a difference, between the claimed film characteristics and the coated film of the prior art and those instantly disclosed. The burden is upon applicant to present such factual evidence.  See e.g. In re Best (195 USPQ 430 (CCPA 1977)) or Ex parte Phillips (28 USPQ2d 1302 (BPAI 1993)).
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713